Mr. Justice Adams delivered the opinion of the court.' The propositions of appellant’s counsel on which they rely for a reversal of the judgment of the County Court are: First, that the sale was of all the fixtures and furniture used prior to the sale in connection with the stores and business of the insolvent, and'that the sale was not limited to articles mentioned in the inventory.' Second, that if, as testified by appellee’s witnesses, appellant agreed that if he was allowed to take the two show cases he would be satisfied, such agreement was without consideration, as the show cases were mentioned in the inventory. Appellee, in the commencement of his petition for leave to sell, refers to the inventory, and concludes his petition by praying for an order authorizing him to sell said merchandise, the fixtures and furniture connected therewith, and the equity in the real estate and accounts receivable which are set forth in said inventory. The object of the inventory required by the statute is to inform the court and creditors of the property of the insolvent which has come to the knowledge of the assignee, so that the court may act intelligently in relation to such property, that creditors may scrutinize the inventory for the purpose of ascertaining whether all property of the insolvent has been inventoried, and that, in the event of an order of sale, prospective purchasers may know what is to be sold, and its estimated value. The court can not intelligently order a sale of the property of an insolvent in ignorance of what the property is. In the present case the court could only obtain knowledge of the property from the inventory to which appellant’s petition referred, and it must be presumed that the order of March 7, 1898, authorizing the assignee to give notice that bids would be received for “the furniture, fixtures and personal effects belonging to or used in connection with the business lately conducted by said company,” refers to the furniture, fixtures and personal effects mentioned in the inventory. That this was the view of the County Court is evidenced by the order of March 12, 1898, confirming the sale to appellant, which order is, “ That he sell to Solomon Klein, for the sum of fifteen hundred and seventy-five dollars ($1,575) cash, all the personal property and fixtures mentioned and set forth in the inventory herein, and heretofore used in connection with the business of said insolvent,” etc. The language following the words “in the inventory herein ” is used conjunctively with those words, and does not extend the meaning beyond that expressed by them, because the personal property and fixtures mentioned in the inventory were formerly used in connection with the business of the insolvent. That the understanding of the court was that only the articles mentioned in the inventory were offered for sale, is further evidenced by the testimony of appellant’s witness, Wilhartz, who testified that the inventory was brought up before the sale was commenced, and that Judge Carter, the presiding judge, referred to it. The inventory was filed February 28th, the sale took place March 12th; the inventory was then in court; all persons interested had ample opportunity to examine it, and if they did not, it was their own fault. The testimony of Wilhartz, who acted as appellant’s agent in bidding for him, shows that he saw the inventory before bidding for the stock of merchandise on behalf of Leon Klein, which was prior to his bidding on behalf of appellant.' The proceeding in reference to the assignment was a chancery proceeding (Union Trust Co. v. Trumbull, 137 Ill. 146, 159), the court had expressly reserved the power to reject any and all bids, and we are of opinion that the order of March 12th, confirming the sale to appellant, is final and conclusive of appellant’s rights in the premises till reversed or set aside, and that it can not be impeached by the testimony of witnesses as to statements made during the sale. A court speaks only by its record. Tynan v. Weinhard, 153 Ill. 598. If the petition is to be regarded as, in substance, a petition to modify the order of confirmation of the sale, and if, in view of our holding that the sale was made with reference to the inventory, it could be modified, we are of opinion that the court was fully justified by the evidence in denying the petition. The second proposition is, that appellant’s agreement, to take the show cases by way of compromise was without consideration, because they were mentioned in the original inventory. There was a dispute between the parties which, as appears from the evidence, both parties thought sufiL ciently serious to be submitted to the court in the event they could not agree, and this difference was sufficient ground for a compromise, if compromise were necessary. But no compromise was necessary on the part of appellee, because the sale to appellant was of the personal property and fixtures inventoried, and it is not claimed that he did not receive all the personal property and fixtures inventoried. The judgment will be affirmed.